



COURT OF APPEAL FOR ONTARIO

CITATION: Durham (Regional Municipality) v. Oshawa
    (City), 2013 ONCA 573

DATE: 20130925

DOCKET: C56297

Weiler, Sharpe and Rouleau JJ.A.

BETWEEN

Regional Municipality of Durham

Plaintiff (Respondent)

and

The Corporation of the City of Oshawa

Defendant (Appellant)

Barnet H. Kussner and Tiffany Tsun, for the appellant

John Harild and Courtney Raphael, for the respondent

Heard: April 18, 2013

On appeal from the judgment of Justice Janet Wilson of
    the Superior Court of Justice, dated October 31, 2012, with reasons reported at
    2012 ONSC 5803, 113 O.R. (3d) 54.

Rouleau
    J.A.:

OVERVIEW

[1]

The issue raised in this appeal is the application of the two-year
    limitation period in the
Limitations Act, 2002
, S.O. 2002, c. 24, Sched. B, to a dispute involving
    the
transfer of responsibility for public transit from a local
    municipality to a regional municipality.

[2]

In March 2011, the Regional Municipality of Durham (Durham) issued a statement
    of claim against the City of Oshawa (Oshawa) seeking relief under the terms of a
    2004 by-law that transferred responsibility for Oshawas public transit system
    to Durham. Oshawa responded with a motion for summary judgment seeking to
    dismiss Durhams claim on the basis that it was commenced after the limitation
    period had expired. The motion was dismissed and Oshawa appeals from that
    dismissal.

FACTS

[3]

Oshawa is one of eight lower-tier municipalities located in Durham.

[4]

In November 2004, Oshawa received a report from Durhams Commissioners
    of Planning, Finance and Works. The report recommended transferring the
    responsibility for operating public transportation systems from the eight lower-tier
    municipalities to the upper-tier municipality of Durham. Such a transfer is
    contemplated by s. 189 of the
Municipal Act
,
2001
, S.O. 2001, c.
    25, which provides for the transfer of power and responsibility from a
    lower-tier municipality to an upper-tier municipality pursuant to a by-law.

[5]

The proposal in the report included as one of the terms of transfer
    that:

The amount of any unfunded liabilities existing at the Effective
    Date shall be determined through negotiations between the Region and the lower
    tier municipalities to ensure that the Region receives the necessary funding
    from the transferring corporation or agency.

[6]

In response to the proposed terms of transfer, Oshawa council called a
    special meeting on December 9, 2004. At the meeting it passed a resolution
    supporting the transfer of its municipal transit services to Durham in
    principle. However, this support was subject to the qualification that any
    unfunded liabilities be assumed by the Region of Durham as a condition of the
    transfer to Regional Operations. This qualification reflected Oshawas concern
    about being liable for significant unfunded liabilities that were owed primarily
    to unionized transit employees whose employment would be transferred to Durham.

[7]

On December 15, 2004, Durham Regional Council (Durham council) considered
    the proposed transfer. Representatives of the lower-tier municipalities sit on
    the Durham council. Oshawas representatives on Durham council were thus aware
    of and involved in the deliberations of Durham council throughout the transfer
    process.

[8]

Oshawas concern with respect to unfunded liabilities was discussed at
    the Durham council meeting. An Oshawa councillor proposed amending the draft
    language concerning unfunded liabilities. The proposed amendment read:

The amount and future payments of any unfunded liabilities
    existing at the Effective Date shall be determined through negotiations between
    the Region and the lower-tier municipalities.

[9]

The Oshawa councillor explained his reason for proposing the amendment as
    follows:

[I]f youre truly entering a partnership through negotiation,
    you dont reach your conclusion in your operative clause. You actually allow
    everything to be put on the table, and the amounts of unfunded liabilities,
    review a number of scenarios as to how theyre going to be paid, and negotiate,
    and then bring that back for a recommendation. If you didnt do this change,
    then the only thing thats negotiated, and I stress this, the only [thing]
    thats negotiated between the local tier and the regional tier would be the
    amount of necessary funding to be transferred between the lower tier and the
    upper tier.

So I think if youre going to be truly a partner, open it up,
    allow us to look at all types of options and credits, and then that might help
    us resolve the issue.

[10]

Durham
    council approved the proposed amendment and adopted By-Law 85-2004 (By-Law), as
    amended, transferring the responsibilities for public transportation from the
    lower-tier municipalities to Durham. The By-Law had an Effective Date of
    January 1, 2006. Oshawa council approved the By-Law on February 7, 2005.

[11]

Section
    2 of the By-Law addresses how the transfer of assets, liabilities and personnel
    is to be effected. Section 2(k) imposes an obligation to negotiate the amount
    and future payments of any unfunded liabilities. Section 2(o) provides for a
    right to request arbitration of unresolved matters under the By-Law if no
    agreement has been reached through negotiations between Durham and the
    lower-tier municipalities by April 1, 2006. The full text of the relevant
    provisions are as follows:

2. On the Effective Date, all rights and obligations and all
    assets and liabilities of the lower-tier municipalities pertaining to or used
    for Public Transportation Systems including all real and personal property and
    all interests and obligations in any agreement, shall be transferred to the
    Region subject to the following terms and conditions:



(k)     The
    amount and future payments of any unfunded liabilities existing at the
    Effective Date shall be determined through negotiations between the Region and
    the lower-tier municipalities.



(o)     During
    the Transition Period,
[1]
the Region and the lower-tier municipalities shall negotiate and enter into
    agreements for the transfer of all assets, liabilities and personnel on terms
    that are consistent with this by-law. Any matters not agreed to within three
    (3) months of the Effective Date may, at the request of the Region or a
    lower-tier municipality, be determined by arbitration under the provisions of
    the
Ontario
Arbitrations Act
.

[12]

Implementing
    the transfer of public transit under the By-Law involved complex negotiations
    between Durham and the eight local municipalities. Many issues had to be
    resolved such as the transfer of vehicles, inventory and equipment, resolving
    issues related to the provincial gas tax, transit reserves and development
    charges, arranging for the transfer or leasing of transit-related facilities,
    and other issues such as right of way agreements, insurance and unfunded
    liabilities.

[13]

The
    allocation of responsibility for employee-related unfunded liabilities was a
    most difficult issue. As a first step, Oshawa and Durham agreed to retain an
    actuary to determine the amount of these unfunded liabilities. It is undisputed
    that the amount of unfunded liabilities in issue between the parties is $8.9
    million.

[14]

By
    April 1, 2006  the date specified in s. 2(o) of the By-Law as the earliest
    date for requesting arbitration on outstanding matters  staff of Durham and
    Oshawa had been unable to agree on responsibility for these unfunded
    liabilities. Neither Durham nor Oshawa requested arbitration, and negotiations
    of that issue continued. Indeed, as pointed out by the motion judge, the
    financial statements related to the employee-related unfunded liabilities were
    not available prior to April 1, 2006, and so resolution of the issue was
    impossible before that date: see para. 47 of the motion judges reasons.

[15]

By
    June 1, 2007, many of the transfer issues had been resolved. On that day, Mr. Robert
    J. Clapp, the Treasurer and Commissioner of Finance of Durham, sent Mr. Rick
    Stockman, the Treasurer of Oshawa, a facsimile containing a table entitled
    Summary of Transit Transition Issues. The table summarized the transition
    issues that had been resolved and those that were still outstanding. In a
    covering letter, Mr. Clapp asked Mr. Stockman to look over the table for
    accuracy, provide any necessary clarifications, and indicate whether he agreed
    or disagreed with the summary of the current status of a given issue by marking
    the box marked agree or disagree.

[16]

The
    table identifies one of the issues as Unfunded Liabilities, which is
    described as follows:

Per 2005 OTC [Oshawa Transit Commission] Financial Statements,
    OTC employee related unfunded liabilities total $8.9 million as of December 31,
    2005. Region will be seeking funding on a multi-year payment schedule from the
    City to cover accumulated unfunded liabilities.

[17]

On
    June 5, 2007, Mr. Stockman sent the completed table back to Durham staff. Regarding
    the issue of Unfunded Liabilities, he did not check the agree or the
    disagree box, but rather he wrote in the comments section of the table: Transfer
    by-law directs that the Region will assume all liabilities. In examination on
    his affidavit, Mr. Stockman testified that he and his staff did not put an X
    in either box because we could not be in a position to agree or disagree. That
    would have to be a council decision. Mr. Clapp similarly testified: [W]e knew
    that we couldnt resolve it [the unfunded liabilities issue] at the staff
    level. It was a political decision to be made.

[18]

Shortly
    thereafter, Mr. Clapp drafted a report to the Finance and Administration Committee
    of Durham, a standing committee of Durham council. The June 2007 report, entitled
    Outstanding Transit Transition Issues, stated that Durham and Oshawa staff
    were not in a position to agree on the issue of unfunded employee-related
    liabilities. The report recommended that Durham council refer this issue to an
    independent third party arbitrator in accordance with the By-Law. Mr. Clapp
    sent a copy of the report to Mr. Stockman.

[19]

The
    June 2007 report was initially on the agenda for the Finance and Administration
    Committee meeting to be held on June 13, 2007. However, it was pulled from the
    agenda prior to the meeting and was not, therefore, considered by the Committee
    or by Durham council. All members of Durham council had been provided with a
    copy of the report before it was pulled from the agenda.

[20]

Between
    June 2007 and April 2009, staff of Durham and the lower-tier municipalities had
    further discussions seeking to resolve other outstanding transition issues. There
    were no discussions at the staff level concerning unfunded liabilities
    involving Oshawa during this period.

[21]

On
    April 15, 2009, a report prepared by Mr. Clapp was presented to Durhams Finance
    and Administration Committee. The report recommended ratifying the minutes of
    settlement between Durham and the City of Pickering. The report also recommended
    that Durham council refer the issue of unfunded liabilities involving Oshawa to
    arbitration within the next 90 days in accordance with the By-Law. By this
    time, disputes concerning unfunded liability issues involving two other local municipalities
    had been resolved.

[22]

After
    the report had gone to Durhams Finance and Administration Committee but before
    it was presented to Durham council, Oshawa council passed a resolution dated
    April 20, 2009 denying responsibility for the unfunded liabilities. The resolution
    denied responsibility on the basis that Durham had assumed liability for the
    unfunded liabilities on January 1, 2006. The resolution also stated that the
    limitation period for referring an unresolved matter to arbitration had expired
    on March 31, 2008.

[23]

Two
    days later, on April 22, 2009, Durham council formally adopted a resolution
    referring the unfunded liabilities issue to arbitration within 90 days.

[24]

On
    May 19, 2009, Oshawa council adopted a further resolution rejecting the notion
    that the unfunded liabilities issue could be referred to arbitration, noting
    that the time horizon of using an arbitrator has passed.

[25]

On
    October 14, 2009, Durham council adopted a resolution to initiate legal
    proceedings against Oshawa to compel its participation in an arbitration of the
    issue of responsibility for the unfunded liabilities.

[26]

Another
    issue between Durham and Oshawa that was the subject of continuing negotiations
    in the latter part of 2009 involved the leasing of a former Oshawa transit
    facility. On November 9, 2009, Oshawa council resolved that it was prepared to
    lease one of its former transit facilities to Durham for nominal rent on the
    condition that Durham would deliver a full and final release respecting the Transfer
    By-Law. Alternatively, the proposal was that Durham would lease the facilities
    from Oshawa for $440,000 per year for five years with specified renewal terms.
    In other words, Oshawa offered to lease the disputed transit facility for a
    nominal rent on condition that Durham drop its request that Oshawa be
    responsible for the unfunded liabilities under the By-Law.

[27]

Durham
    did not accept either alternative and negotiations surrounding the transit
    facility continued. In December 2009, the parties agreed that the transit
    facility would be transferred to Durham outright. Oshawa council stipulated in
    a resolution approving the transfer of the facility to Durham that the
    agreement was not pursuant to Regional By-Law 85-2004 and [was] without
    prejudice to [Oshawas] right to defend any legal proceedings.

[28]

On
    March 22, 2011, Durham commenced a civil action against Oshawa for payment of unfunded
    liabilities in the amount of $8.9 million. Durham based its claim on the terms
    of the By-Law.

[29]

Oshawa
    brought a motion for summary judgment pursuant to Rule 20 of the
Rules of
    Civil Procedure
,
R.R.O.
    1990, Reg. 194, seeking the dismissal of Durhams action. Oshawa argued that the
    claim was commenced after the expiry of the two-year limitation period
    prescribed by the
Limitations Act
. Oshawa also contended in its notice
    of motion that Durhams claim is tantamount to a claim for liquidated damages
    arising from an alleged breach of a by-law, for which there is no basis under
    the By-Law and no cause of action known to law.

[30]

On
    the motion, the parties agreed that if Oshawas summary judgment motion was
    dismissed, Durhams action would be stayed and the parties would proceed to
    binding arbitration. The motion judge did not consider whether Durhams claim
    has any chance of success. The parties on appeal did not raise this issue and, accordingly,
    I do not address it.

THE MOTION JUDGES DECISION

[31]

The
    motion judge dismissed Oshawas motion for summary judgment. She found that the
    two-year limitation period did not begin to run against Durham until April 21,
    2009. The motion judge indicated that this was the date when Durham received
    notification that Oshawa council had passed a resolution denying responsibility
    for the unfunded liabilities and taking the position that the limitation period
    for referring an unresolved matter to arbitration had expired. The motion judge
    found that, because municipal staff cannot bind a municipality, the limitation
    period cannot be triggered until municipal council formally confirms its
    position denying liability: see the motion judges reasons, at para. 52. She therefore
    concluded that Durhams action, initiated on March 22, 2011, was commenced
    within the applicable limitation period.

ISSUE

[32]

The
    issue in this appeal involves an interpretation of the discoverability
    principle enshrined in s. 5(1) of the
Limitations Act
. Specifically,
    the issue is as follows: when did the limitation period in the
Limitations
    Act
begin to run on the facts of this case having regard to the definition
    of when a claim is discovered in s. 5(1) of the Act?

RELEVANT STATUTORY PROVISIONS

[33]

The
Limitations Act
provides that a proceeding must be commenced within
    two years of the day when the claim was discovered. Section 4 of the
Act
states:

4. Unless this Act provides otherwise, a proceeding
    shall not be commenced in respect of a claim after the second anniversary of
    the day on which the claim was discovered.

[34]

Section
    5(1) of the
Act
explains when a claim is discovered within the
    meaning of s. 4. This provision states:

5.
    (1) A claim is discovered on the earlier of,

(a) the day on which the person with the claim
    first knew,

(i) that the injury, loss or damage had occurred,

(ii) that the injury, loss or damage was caused by
    or contributed to by an act or omission,

(iii) that the act or omission was that of the
    person against whom the claim is made, and

(iv)
that, having regard to the nature of the
    injury, loss or damage, a proceeding would be an appropriate means to seek to
    remedy it
; and

(b) the day on which a reasonable person with the
    abilities and in the circumstances of the person with the claim first ought to
    have known of the matters referred to in clause (a). [Emphasis added.]

[35]

It
    is common ground between the parties that at no time did they enter into a
    tolling or standstill agreement under s. 11 of the
Limitations Act
,
    nor did they enter into an agreement under s. 22 of the
Limitations Act
to suspend or extend the two-year limitation period.

[36]

Section
    52(1) of the
Arbitration Act, 1991
,
    S.O. 1991, c. 17,
applies the law with respect to limitation
    periods to an arbitration as if the arbitration were an action and a claim made
    in the arbitration were a cause of action. No issue was taken that the
    limitation period for arbitration is two years.

OSHAWAS POSITION

[37]

Oshawa
    points out that the By-Law provides that the parties could send any outstanding
    issue to arbitration by April 1, 2006, three months after the effective date of
    the transfer of responsibility. Oshawa argues that by April 1, 2006, Durham
    staff knew that there was no agreement on the issue of unfunded liabilities and
    also knew that Oshawa staffs position was that Durham had agreed to assume
    unfunded employee liabilities under the By-Law. Accordingly, Oshawa contends
    that the limitation period for arbitrating or commencing a civil claim for
    payment of unfunded liabilities began on April 1, 2006 and expired on April 1,
    2008.

[38]

In
    the alternative, Oshawa argues that even if the discoverability principle in s.
    5(1) of the
Limitations Act
applies, it was by no later than June 2007
    that a
reasonable person exercising due diligence would have
    known of a potential claim
against Oshawa for the unfunded liabilities.
    By June 2007, it was clear to Durham council that Oshawa would not agree to assume
    the unfunded liabilities. This position was confirmed and acknowledged by
    Durham in a staff report prepared in June 2007 for presentation to Durham
    council. That report recommended that the Oshawa unfunded liability issue, as
    well as an outstanding unfunded liability issue with the Town of Ajax, be referred
    to arbitration.

[39]

In
    Oshawas view, the fact that the report was pulled and was not formally
    presented to Durham council is irrelevant. The report would have been seen by
    the members of Durham council and it clearly showed that no agreement on the
    unfunded liabilities issue could be reached. Further proof that the dispute had
    crystallized can, in Oshawas submission, be found in the fact that, after June
    2007, the issue of unfunded liabilities was not discussed at the staff level.

[40]

In
    Oshawas view, the motion judge erred in concluding that Oshawa had to pass a
    by-law or resolution denying liability in order for the limitation period to
    begin to run. Oshawa thus contends that the limitation period had expired long
    before Durham issued its statement of claim in 2011.

ANALYSIS

[41]

I
    do not accept either of Oshawas arguments concerning when the limitation
    period was triggered on the facts of this case.

[42]

It
    is important to recognize that we are not dealing with a commercial transaction.
    Rather, this case involves a transaction governed by a municipal by-law that
    was adopted pursuant to the authority granted to municipalities by s. 189 of the
Municipal Act
. This provision permits passing a by-law that transfers
    a lower-tier municipal power to an upper-tier municipality, provided that the
    statutory conditions set out in s. 189(2) are met.

[43]

The
    By-Law authorizing the transfer of responsibility for regional transit from the
    eight lower-tier municipalities to Durham contains little detail regarding how the
    complex transfer of rights, obligations, assets and liabilities was to be accomplished.
    Much was left to negotiations between the lower-tier municipalities and Durham.
    Some aspects of these negotiations were straightforward. Others were not.

[44]

The
    issue underlying Durhams action was not straightforward. Although the By-Law
    provided that the liabilities of the lower-tier municipalities pertaining to
    or used for Public Transportation Systems are to be transferred to Durham, the
    By-Law further stated that this transfer was subject to the amount and future
    payments of any unfunded liabilities existing at the Effective Date being
    negotiated between the parties. In effect, who was to bear the burden of the
    unfunded liabilities was to be the subject of negotiations.

[45]

With
    respect to the unfunded liabilities, the By-Law thus did not create a debt or impose
    a specific obligation to pay as between Durham and Oshawa. The By-Law simply
    imposed an obligation on Oshawa and Durham to negotiate this issue.

[46]

Moreover,
    ss. 2(k) and (o) of the By-Law left the negotiation of the unfunded liabilities
    issue to be carried out within the context of the broader negotiations over the
    other issues that required agreement between Durham and the lower-tier municipalities.
    As the Oshawa councillor who proposed the amended wording in s. 2(k) of
    the By-Law explained in the Durham council meeting, this provision allows:

everything to be put on the table, and the amounts of unfunded
    liabilities, review a number of scenarios as to how theyre going to be paid,
    and negotiate, and then bring that back for a recommendation  [I]f youre
    going to be truly a partner, open it up, allow us to look at all types of
    options and credits, and then that might help us resolve the issue.

[47]

In
    other words, in allowing other issues such as the transfer of buildings, land,
    vehicles, reserve funds and the like to be negotiated by the parties, the By-Law
    was intended to facilitate compromise on the unfunded liabilities issue.

[48]

In
    my view, the inability of Oshawa and Durham staff to resolve the unfunded
    liabilities issue by April 1, 2006 did not trigger the running of the
    limitation period on that date. The By-Law uses permissive rather than
    mandatory language, stating that either party may refer unresolved matters to
    arbitration by April 1, 2006. Thus, the By-Law simply provides that arbitration
    is an option if any matter could not be resolved through negotiations by April
    1, 2006. The By-Law did not impose a deadline by which time negotiations must come
    to an end and arbitration must be undertaken.

[49]

Nor
    do I accept Oshawas alternative position that the limitation period was
    triggered in June 2007, when Durham staff forwarded to Oshawa staff a report
    stating that regional and area municipal staff are not in a position to agree
    on this [unfunded liabilities] issue. This statement is consistent with the testimony
    given by Oshawas treasurer, Mr. Stockman, to the effect that, in June 2007, he
    was not in a position to agree or disagree on the unfunded liability issue
    and that this issue would have to be a council decision. In other words, only
    Oshawa council could compromise on this issue.

[50]

As
    explained by Mr. Clapp, Durham staff understood this statement in the report to
    mean that Oshawa staff did not have any marching orders with respect to the
    unfunded liabilities issue. The unfunded liabilities issue was an issue that
    Oshawa council needed to resolve with Durham council. Durham staff therefore
    operated on the basis that this issue should be left until the negotiations at
    the staff level had run their course. Referring it to council would then afford
    Durham and Oshawa council the opportunity to decide whether a compromise on the
    unfunded liabilities issue could be reached.

[51]

The
    June 2007 report was not, as Oshawa suggests, an acknowledgment that a dispute
    with Oshawa had crystallized and a compromise on the unfunded liabilities issue
    was not possible. In my view, the decision to withhold the tabling of the
    report at the June 2007 meeting of Durham council reflected that the
    negotiations prescribed by the By-Law had not run their course. The fact that Oshawa
    and Durham staff made no attempt to resolve the unfunded liabilities issue
    after June 2007 simply reflected their understanding that this issue could only
    be resolved at the council level and that it should go to council only after staff
    had resolved as many of the other transfer issues as possible.

[52]

In
    the end, neither Oshawa nor Durham council proposed a compromise to the unfunded
    liabilities issue. Instead, as noted above, Oshawa council adopted a resolution
    on April 20, 2009 denying responsibility for the unfunded liabilities and
    stating that the limitation period for referring unresolved matters to
    arbitration had expired on March 31, 2008. This resolution was prompted by a
    Durham staff report dated April 15, 2009, recommending that the unfunded
    liabilities issue involving Oshawa be referred to arbitration within 90 days.
    This recommendation was adopted by Durham council on April 22, 2009.

[53]

The
    resolution adopted by Oshawa council on April 20, 2009 informed Durham council that
    the unfunded liabilities issue was no longer negotiable and that an impasse had
    been reached. Durham council now knew that the negotiations prescribed by s.
    2(k) of the By-Law would not bear fruit and had come to an end. Thus, in my
    view, by April 20, 2009, Durham council would reasonably have known that, if it
    wished to seek to hold Oshawa liable for all or part of the unfunded
    liabilities, it would need to pursue arbitration or commence a civil proceeding.
    In other words, the claim was discovered in accordance with the definition of
    s. 5(1) of the
Limitations Act
as of that date. Accordingly, Durhams
    statement of claim issued on March 22, 2011 was brought within the two-year
    limitation period prescribed by the
Limitations Act
.

[54]

Although
    the motion judges reasons could be taken as suggesting that a municipal
    council must pass a formal resolution disputing a claim in order to trigger the
    limitation period under the
Limitations Act
, I wish to make it clear
    that I do not agree with this view as a general statement of law. It is only on
    the particular facts of this case that the limitation period was triggered by Oshawa
    councils passage of a formal resolution denying responsibility for the
    unfunded liabilities.

[55]

In
    summary, the terms of the By-Law that gave rise to the dispute between Oshawa
    and Durham did not create a specific debt or obligation as between the parties.
    Rather, it imposed on the parties an obligation to negotiate the issue
    underlying Durhams eventual claim for monetary relief. The By-Law allowed the
    parties to submit any outstanding dispute to arbitration, but it did not
    require them to elect arbitration, let alone to elect arbitration by any
    particular date. Accordingly, it was only when Oshawa council passed a formal
    resolution refusing to continue the negotiations mandated by the By-Law and
    refusing to arbitrate that Durham council ought reasonably to have known that a
    civil proceeding was the appropriate means to seek to remedy the loss or damage
    it alleges to have suffered.

[56]

Finally,
    I note that nothing in these reasons should be taken as addressing or resolving
    the extent to which Oshawa or Durham, or both, are responsible for the unfunded
    liabilities referred to in the By-Law.

CONCLUSION

[57]

Although
    I would do so for reasons that are different from the motion judge, I conclude
    that Durhams claim was commenced within the two-year limitation period, that there
    is no genuine issue for trial on the limitation issue, and that Oshawas
    summary judgment motion was properly dismissed on this ground.

[58]

As
    a result, I would dismiss the appeal. As agreed by the parties, I would make no
    order as to costs.

Paul Rouleau J.A.

I agree K.M. Weiler
    J.A.

I agree Robert J.
    Sharpe J.A.

Released: September 25, 2013





[1]
The By-Law defines the Transition Period as the period of time between the
    date that the By-Law received the triple approval required by s. 189(2) of the
Municipal
    Act
, which was February 5, 2005, and the Effective Date, which was January
    1, 2006.


